Citation Nr: 1130091	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by which the RO, in pertinent part, denied entitlement to service connection for diabetes mellitus type II.

Also on appeal were the issues of entitlement to a compensable evaluation for service-connected bilateral hearing loss and entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain.  At a January 2008 informal conference with a Decision Review Officer at the RO, the Veteran withdrew his appeal regarding the hearing loss claim and indicated that his appeal pertaining to the low back issue would be satisfied with the assignment of a 20 percent disability evaluation.  By September 2008 rating decision, the RO granted the desired 20 percent disability rating for the service-connected lumbosacral strain.  As this represents a complete grant of the benefit sought on appeal, the issue of entitlement to an increased rating for a service-connected low back disability is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The record does not establish that the Veteran served in the Republic of Vietnam during the Vietnam era, that his overseas service involved duty or visitation in Vietnam, or that he was exposed to an herbicide agent such as Agent Orange during active service.

2.  Diabetes mellitus was not present during the Veteran's active service or for many years thereafter, and the record on appeal contains no indication that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein, other than claimed exposure to Agent Orange, which has not been established.

CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.313, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in March 2006 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided, but no examination is necessary because there is no evidence suggesting that the Veteran's diabetes mellitus type II might be associated with service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Indeed, the Veteran asserts entitlement to service connection on a presumptive basis and does not assert a direct nexus between his disability and service.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, VA clinical records, and private medical records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure).

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

Discussion

Despite some references to insulin dependent diabetes mellitus (type I), the bulk of the evidence reflects that the Veteran actually has diabetes mellitus type II, which manifested in approximately 1986, close to a decade after separation from service.  The service treatment records contain no reference to diabetes mellitus or to symptoms consistent with that condition.  Indeed, the Veteran does not contend, and the competent evidence does not reflect, that there is a direct link between the Veteran's type II diabetes mellitus and service.  As such, direct service connection for the Veteran's diabetes mellitus type II is denied.  38 C.F.R. § 3.303.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Here the decade that elapsed between separation and the onset of the disability was considered by the Board when denying direct service connection for the Veteran's diabetes mellitus type II.  Id.  

As detailed above, certain chronic diseases such as diabetes mellitus are subject to presumptive service connection if they manifest within a year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran's type II diabetes mellitus did not manifest within a year of separation.  As such, presumptive service connection as a chronic disease is precluded.  Id.

The Veteran argues that his diabetes mellitus type II is due to herbicide exposure in service.  While the Veteran did serve abroad during his two decades in service in locations such as Canada, Spain, and Taiwan, service records do not reflect service in Vietnam.  The Veteran, indeed, has not asserted service in Vietnam.  Instead, he has indicated that while en route from Taiwan to the United States in 1973, the airplane made a stop in Vietnam.  The Veteran recounted that he did not get off the aircraft in Vietnam and that the total stopping time was between 30 and 40 minutes.  The Veteran has also maintained that his duties included fixing survival equipment on airplanes returning from Vietnam and that this activity entailed exposure to insulation material, which was soaked with herbicides.

A close review of the service personnel records fails to reveal any presence in Vietnam.  As such, the Board concludes that the Veteran was not present in Vietnam during the Vietnam era.  In addition, in the absence of any notation in the service records, the Board does not find credible the Veteran's assertions regarding a stop in Vietnam while traveling from Taiwan to the United States because many decades have elapsed since the alleged event, and his recollections may be inaccurate due to the lengthy passage in time.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  In this, as in any other case, it remains the duty of the Board as the fact finder to determine credibility in any number of contexts, whether it has to do with testimony or other lay or other evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  VA decision makers, indeed, have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board has explained its rationale for finding the Veteran's assertions regarding a landing in Vietnam incredible.  Because the Veteran was not present in Vietnam during the applicable time period, service connection for type II diabetes mellitus is denied on a presumptive basis as due to herbicide exposure.  38 C.F.R. §§ 3.307; 3.309(e).

In a statement received in December 2005, the Veteran indicated that during service in Taiwan from June 1972 to June 1973, he came into contact with Agent Orange.  He stated that he was responsible for inspecting, repairing and packing all parachute and life support equipment going in country.  He also indicated that his duties included manufacturing new insulation from aircraft that had been in Vietnam.  He stated that the insulation would be soaked with all kinds of chemicals and his cloths would be soaked with those chemicals.  He said that the smell was terrible.

Although the Veteran is competent to speak of experiences during service, the Board does not find this contention that he was exposed to Agent Orange to be either competent or credible.  First, the Veteran contends that he was exposed to a chemical or chemicals while handling equipment and insulation on plane that had been in Vietnam.  The Board finds that the Veteran's statements, indicating handling equipment and insulation to be credible in itself.  However, the Board notes that the Veteran is not competent to report what the substance that he characterized as a chemical was.  The Board notes that, in the statement, while he maintained that the chemical was Agent Orange, he described it only as a chemical or chemicals that had a bad smell.  Moreover, the Veteran did not indicate any other information that would had provided identification of the chemical or chemicals.  He also does not claim to have any knowledge of what the chemical was composed of, or where or when it was applied to the equipment and insulation.  Therefore, although the Veteran came into contact with equipment and insulation that had a substance on them described as a chemical with a bad smell, the Board finds that he is not competent to report that said equipment and insulation contained herbicides.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


